Citation Nr: 1633330	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO. 09-39 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a left wrist disability, to include osteoarthritis and degenerative joint disease. 

3. Entitlement to service connection for a right shoulder disability, to include osteoarthritis and degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In March 2012, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. 

In June 2012, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for right and left knee disabilities were remanded in June 2012 along with the claims currently on appeal. Following development conducted pursuant to the June 2012 Remand, the Agency of Original Jurisdiction (AOJ) granted service connection for right and left knee disabilities in a February 2013 rating decision. As these issues have been fully granted, they are no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In February 2016, the Veteran was informed that the Veteran Law Judge who had conducted the March 2012 Board hearing had retired, and he, therefore, had a right to request a new Board hearing before a different Veterans Law Judge. In March 2016, the Veteran responded, indicating he wanted a new Board hearing to be held at the Board's office in Washington, D.C., which was subsequently scheduled in June 2016. Prior to the scheduled hearing, however, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review. As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e). 

The issues of entitlement to service connection for a left shoulder condition and whether new and material evidence has been received to reopen a claim of service connection for a right wrist condition have been raised by the record in a September 2012 statement. These issues have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b).

The issues of service connection for a right shoulder and left wrist disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a qualifying diagnosis of PTSD. 

2. The Veteran's claimed in-service stressors are consistent with the places, types, and circumstances of his service.
  
3. A VA psychologist has confirmed that the claimed in-service stressors are adequate to support a diagnosis of PTSD and are related to the fear of hostile military or terrorist activity. The VA psychologist also confirmed that the PTSD symptoms are related to the claimed stressors.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The issue of service connection for PTSD has been considered with respect to VA's duties to notify and assist. Given the favorable outcome in this decision that represents a full grant of this issue, further explanation of how VA has fulfilled the duties to notify and assist with respect to this issue is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection for PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran contends that service connection is warranted for PTSD due to experiences while serving during the Vietnam War. Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service stressor occurred. See 
38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a). 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id. VA adopted as final, without change, the interim final rule and clarified that the provisions of this final rule do not apply to claims that had been certified for appeal to the Board or were pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308 (March 19, 2015). The RO certified the Veteran's appeal to the Board in September 2010, and therefore the claim of service connection is governed by DSM-IV.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f). Participation in combat, a determination that is to be made on a case-by-case basis applying the reasonable doubt standard, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary and provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated. "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 38 C.F.R. § 3.304(f)(3)(as amended by 75 Fed. Reg. 39843 (effective July 12, 2010)).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has a qualifying diagnosis of PTSD. The evidence also supports a finding that the Veteran's in-service stressors are related to his fear of hostile military or terrorist activity and are related to his diagnosis of PTSD. 

The Veteran's DD 214 reflects that the Veteran was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal. Service personnel records document that the Veteran served as a member of the 4258th Munitions Maintenance Squadron stationed at the U-Tapao Air Force Base in Thailand from November 1968 to December 1969. According to an August 1969 Airman Performance Report, the Veteran served as a munitions loading team member with a  "primary responsibility of preparing the external bombing system for loading and insuring [sic] that all bombs are properly torqued after the loading." See also February 1969 Airman Performance Report.

Throughout the pendency of the appeal, the Veteran reported many stressful events during his military service. Of these many events, the Veteran has primarily focused on three specific stressors. First, the Veteran reported that in late 1968 while aboard an airplane that planned to land in Saigon, the airplane was fired upon resulting in an aborted landing and diversion to Thailand. Second, the Veteran reported that he witnessed a fellow service member die after a B-52 bomb fell and exploded on top of him. Third, the Veteran reported that in July 1969, an airplane carrying several bombs had mechanical trouble and crashed following liftoff; the crash resulted in several bombs detonating nearby. See e.g., March 2012 Hearing Transcript; July 2012 Statement. 

Upon private examination in April 2012, the Veteran reported as many as eight stressful events during his military service, including all three of the events discussed above. Following examination, the private psychologist diagnosed PTSD and opined that the Veteran's "distress appears related to and likely caused by his experiences in the military." The psychologist noted that the Veteran described "intrusive recollections of being exposed to great bodily harm and potential death and observing others in similar situations." The psychologist also noted he found the Veteran to be "a credible historian and [was] both pleasant and cooperative with the interview process." 

Upon VA examination in December 2012, the Veteran reported two traumatic stressors:  the attempted landing in Saigon and the witnessing of his friend's death. Following examination, the VA examiner, a clinical psychologist, diagnosed PTSD. The VA examiner opined that the Veteran "acquired his PTSD in Vietnam and Thailand during the Vietnam War when he was in the [United States Air Force]." The VA examiner indicated that both stressors were adequate to support a diagnosis of PTSD, both stressors were related to the Veteran's fear of hostile military or terrorist activity, and that in response to both stressors, the Veteran's reported fear, helplessness, or horror. In April 2013, the VA examiner provided an addendum opinion affirming a link between the two reported stressors and the Veteran's PTSD. 

In a May 2013 VA supplemental medical opinion, a second VA examiner, a family practitioner, indicated that he was in "complete agreeance" with the December 2012 VA examiner, opining that the Veteran's PTSD is at least as likely as not incurred as a result of the claimed stressors. The VA examiner noted that "the Veteran was examiner by a qualified examiner who identified the stressors that were evaluated under the criterion of DSM-IV for PTSD, and the Veteran was diagnosed with PTSD." The VA examiner added that the Veteran's "history of stressors as corroborated by evidence is the basis for his PTSD diagnosis." 

In July 2012, the RO sought to corroborate the Veteran's reported stressors. Of note, the RO indicated the Veteran "reported [as one stressor] an explosion in July 1969." In August 2012, the Joint Services Records Research Center (JSRRC) provided a response. Specific to the reported July 1969 explosion, the JSRRC indicated the following:

The historical data reported that on July 19, 1969, a bomb laden B-52D aircraft assigned to the 4258th Strategic Wing ran off the north end of runway 36 subsequent to an aborted takeoff. An Air Force helicopter assigned to the 38th Aerospace Rescue & Recovery Squadron, stationed at U-Tapao scrambled in response to the B-52 emergency. As the helicopter attempted to obtain confirmation that the B-52's tail gunner had escaped the aircraft, the B-52's bombs exploded. Shrapnel and debris from the explosion tore the entire rotor system from the helicopter and it crashed thirteen hundred feet west of the point of the explosion. 

The August 2012 JSRRC response also noted an April 1968 accident where two B-52 bombs fell and detonated resulting in non-catastrophic injuries to four service members. The JSRRC was unable to verify the Veteran's claimed stressor of witnessing the death of his friend, and the JSRRC provided no information regarding the claimed stressor of the attempted landing of the Veteran's airplane in Saigon. 

In July 2013, the Veteran submitted copies of two letters the Veteran reportedly sent to his parents in July and August 1969. In the first letter, with an attached enveloped postmarked July 21, 1969, the Veteran wrote:

We had an accident at the base yesterday, during B52 launch time. ... The 5th bird was taking off #676. He started his take off at approx[imately] 2:50pm. Weather was rainy, visibility about 1/4 mile. He did not maintain his proper air speed so he called an abort. ... He started sliding to the right and some of his tires blew out and his front wheel gear collapsed...His mid section fuel tanks broke and the plane started burning. ... The crew all got out and started running away from the plane. One of my friends in... (end of page)

The Veteran indicated that the page two of the letter was missing. In the second letter, with an attached envelope postmarked August 8, 1969, the Veteran also referenced the plane crash. 

The Veteran has consistently described his military service at U-Tapao Air Force Base in Thailand as the setting for several stressors for his current psychological condition. The Veteran has described at least one specific incident, the July 1969 airplane explosion, that occurred coincident to his service, that was verified by the JSRRC. This stressor, among others, was considered by the April 2012 private psychologist, who, following examination, diagnosed PTSD. The private psychologist noted that the Veteran was a credible historian and his "distress appear[ed] related to and likely caused by his experiences in the military."

In addition, the December 2012 VA examiner, a VA psychologist, indicated that the Veteran's two additional stressors were related to the Veteran's fear of hostile military or terrorist activity, and that in response to both stressors, the Veteran's reported fear, helplessness, or horror. See 38 C.F.R. § 3.304(f)(3). The VA examiner, however, did not consider the one confirmed stressor, and the two stressors considered by the VA examiner have not been corroborated. Regardless, the Board finds at least one of these two reported stressors to be consistent with the places, types, and circumstances of the Veteran's service. In this regard, the Veteran has provided credible and consistent testimony, including contemporaneous evidence, regarding the July 1969 airplane crash, which is similar in nature to the additional stressors reported by the Veteran and considered by the VA examiner. While the JSRRC was unable to corroborate the Veteran's second reported stressor - witnessing the death of his friend - the JSRRC did not provide any information regarding the Veteran's first reported stressor. Therefore, in the absence of clear and convincing evidence to the contrary, the Veteran's lay statements alone are sufficient to establish the occurrence of the in-service stressor. See id.

The private psychologist and the December 2012 VA examiner have assigned a diagnosis of PTSD to the Veteran's psychological profile, have described the Veteran's in-service stressors as adequate to support a diagnosis of PTSD, and have related the Veteran's PTSD symptoms to the claimed stressors. The private psychologist and December 2012 VA examiner, who both have interviewed the Veteran with regard to his claimed in-service stressors and have adequately addressed the criteria for a diagnosis of PTSD, have collectively provided competent, credible, and probative evidence with regard to the Veteran's current diagnosis and the etiology of that diagnosis. These medical opinions are based on an accurate factual background and are supported by the lay and medical evidence of record.

Based on the above, the Board finds that the Veteran has a qualifying diagnosis of PTSD, and at least one of the claimed in-service stressors is related to the Veteran's fear of hostile military or terrorist activity. The December 2012 VA examiner, a VA psychologist, confirmed that the claimed in-service stressors are adequate to support a diagnosis of PTSD, and related the Veteran's psychiatric symptoms to the claimed stressors. Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports the Veteran's claim of service connection. For these reasons, the Board finds that the criteria for service connection for PTSD have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is granted. 


REMAND

In a May 2014 rating decision that addressed a separate claim, the RO indicated that it reviewed records from the Social Security Administration (SSA) and VA treatment records through April 2014. In addition, in a January 2016 rating decision, the RO indicated that it reviewed VA treatment records through October 2015. SSA records are not contained in the claims file and the VA treatment records associated with the electronic claims file only date to April 2013. As certain records are in possession of VA but have not been associated with the Veteran's claims file, a remand is required prior to adjudication of the Veteran's remaining claims. 

In addition, there is evidence that the Veteran underwent left wrist carpal tunnel surgery in the mid 1980s (between 1985 and 1987) as a result of a workers' compensation claim. VA's duty to assist includes an obligation to obtain records known to be in possession of the Federal or State Government. Accordingly, a remand is needed to attempt to obtain these records.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Associate with the electronic claims file the outstanding SSA records and VA treatment records. 

3. Request from the California Division of Worker's Compensation, or the appropriate entity, any and all records pertinent to the Veteran's workers' compensation claim pertaining to his left wrist, as well as any and all medical records relied upon concerning that claim. If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record.

4. After the passage of a reasonable period of time or upon the Veteran's response, return the claims file to the VA examiner who performed the December 2012 orthopedic examination (or a suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's right shoulder and left wrist disabilities. The entire claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should offer the following opinions:

a. Is the Veteran's current right shoulder disability etiologically related to active service?

b. Is the Veteran's current left wrist disability etiologically related to active service?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*A September 1970 service treatment record reflects that the Veteran reported pain in his right wrist with lifting and hyperextension. The service clinician provided a provisional diagnosis of right wrist tenosynovitis and referred the Veteran for additional evaluation. A subsequent consultation report confirmed a diagnosis of right wrist tenosynovitis and indicated that the Veteran would be treated in a cast for three weeks.

*An April 1971 service treatment record reflects that the Veteran reported continued tenderness in the right wrist.

*The August 1971 service separation examination report documents a normal upper extremity examination with no notation of symptoms related to the left wrist or right shoulder. The accompanying Report of Medical History form reflects notation of a wrist injury as occurring in 1970.

*In September 1981, the Veteran filed a service connection claim for a right wrist disability due to an injury that occurred in January 1969. The Veteran reported that received treatment for his right wrist injury while serving in Thailand. 

*Upon VA examination in December 1981, the Veteran reported initially injuring both wrists during his active service. The Veteran reported that he was working with a fellow service member in holding up a very heavy bomb bay door, when the fellow service member's ladder collapsed, causing the entire weight of the door to be suddenly borne on his wrists. The Veteran reported that his right wrist was more injured than his left, and that only his right wrist was treated. The Veteran reported recurrent bilateral wrist pain during the intervening years with multiple episodes of wrist strains. Following examination, the VA examiner diagnosed "status post hyperextension injuries of both wrists with chronic wrist strain, right greater than left." A contemporaneous X-ray report documented no obvious abnormalities.

*An October 2000 private treatment record reflects reports of bilateral wrist pain; the Veteran reported that his pain was due to arthritis. 

*A subsequent October 2000 private treatment record reflects complaints of right upper extremity weakness. The private clinician noted an audible click in the right shoulder with range-of-motion testing and tenderness to palpation about the acromioclavicular joint, but noted normal range of motion and strength.

*A March 2001 private treatment record reflects complaints of multi-joint pain. The private clinician noted that a right clavicle X-ray was normal.

*A December 2001 VA treatment record reflects that the Veteran reported bilateral wrist pain following an in-service injury resulting in hyperextension, resulting in chronic and recurrent pain. The Veteran also reported a dislocated right clavicle causing right shoulder pain. The Veteran attributed the clavicle dislocation to a side effect of his seizure medication. The VA physician indicated that the wrists should probably be rated as service-connected.

*Upon VA examination in January 2002, the Veteran reported chronic joint pain. The Veteran reported a medical history significant for bilateral carpal tunnel surgical treatment and a dislocated right clavicle that possibly occurred following a seizure. The VA examiner noted decreased and painful range of motion in the right shoulder, but full and pain-free range of motion in the left wrist. Following examination, the VA examiner diagnosed degenerative joint disease of the right wrist and right shoulder arthralgia. A contemporaneous X-ray report documented degenerative changes in the right glenohumeral and acromioclavicular joints.

*An April 2005 VA orthopedic consultation report reflects that the Veteran reported right shoulder pain as beginning in 2002 following a seizure; the VA clinician diagnosed right rotator cuff syndrome. 

*A July 2005 VA treatment record reflects that the Veteran reported right shoulder pain as beginning in 2000 following a rotator cuff tear; the VA clinician diagnosed arthritic changes in the shoulder.

*In a November 2006 statement, the Veteran indicated that he injured his wrists, shoulders, and back during an in-service accident. The Veteran indicated that a bomb bay door lost its support and the entire weight came down on his fully extended arms, resulting in injury. See also June 2007 Statement; December 2009 Statement; July 2013 Statement.

*A September 2006 VA treatment record reflects that the Veteran reported falling onto his left wrist. The VA X-ray report documented no definite evidence of a fracture dislocation, but documented "some degenerative narrowing" between the carpal bones. The VA clinician diagnosed multiple carpal ligament sprains without a fracture.

*During the March 2012 Board hearing, the Veteran described the in-service accident involving the bomb bay door, which the Veteran indicated dislocated his wrist. The Veteran testified that he was treated for about a month with several sets of gauntlet casts, both during his service in Thailand and upon return to the United States.

*Upon VA examination for the right shoulder in December 2012, the Veteran reported that the in-service bomb bay door incident was the initial injury to both shoulders, although he reported that he did not seek treatment at that time. The Veteran reported that later in the 1970s he developed significant pain in his shoulders and began to receive cortisone injections. The VA examiner noted a June 2011 X-ray report documenting severe degenerative joint disease in the right glenohumeral joint. Following examination, the VA examiner opined that it is less likely than not that the Veteran's current right shoulder disability was incurred in service. 

*Upon VA examination for the left wrist in December 2012, the Veteran reported that the in-service bomb bay door incident was the initial injury to both wrists, and that both wrists were placed in casts as treatment during service. The Veteran reported receiving bilateral surgical treatment in 1987 when he was unable to continue working in the construction business. The VA examiner noted a June 2011 X-ray report documenting osteopenia, a "disrupted left carpal arch suggestive or old trauma with moderate to [moderately-severe] secondary osteoarthritis," and moderate to severe osteoarthritis in the radial aspect of the wrist. Following examination, the VA examiner opined that it is less likely than not that the Veteran's current left wrist disability was incurred in service. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

5. Finally, after undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


